Citation Nr: 0307736	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for skin cancer, to include as due to herbicide 
exposure.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for Meckel's diverticula, claimed as colon cancer, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1968.  He served in Vietnam from December 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Atlanta, Georgia.



REMAND

The claims on appeal must be remanded in order to ensure due 
process, including compliance with the Veterans Claims 
Assistance Act of 2000.  

Each claim, because it is the subject of previous, final 
denials by the RO, may be considered again only if supported 
by new and material evidence, and that question has not been 
adjudicated by the RO.  In a rating decision dated in July 
1997, service connection for skin cancer and colon cancer, 
respectively, due to herbicide exposure was denied.  The RO 
found in that rating decision that there was no entitlement 
on the basis of the legal presumption of service connection 
due to herbicide exposure that is afforded by regulation if 
certain facts are shown.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2002).  Earlier, in an August 1993 rating decision, 
the RO had found that there was no entitlement to service 
connection for skin cancer and colon cancer, respectively, on 
a direct factual basis.  The veteran did not appeal these 
determinations, and they became final.  Thus, the requests 
for service connection in the VA Form 21-526 that the veteran 
submitted in October 2000 present the threshold issue whether 
new and material has been presented or secured in support of 
those requests.  See 38 U.S.C.A. § 5108 (West 2002).  If such 
evidence has been presented, VA may review the former denial.  
Id.

The Board itself must adjudicate the question whether new and 
material evidence has been presented.  Barnett v. Brown, 83 
F. 3d 1380, 1384 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  However, when the Board would decide a 
question that the agency of original jurisdiction has not, it 
must consider whether the claimant will be prejudiced by not 
having been afforded the procedural safeguards that VA must 
observe before any matter is appealed to the Board.  In 
particular, it must be asked whether the claimant has been 
informed of the governing law and regulation as to any such 
question and has received "sufficient notice of the need to 
address that issue in his or her submissions, arguments, and 
testimony on appeal."  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The Board believes that in this case, the 
ability of the veteran to prosecute his appeals would be 
prejudiced if the issue of new and material evidence were not 
the subject of prior notice and review by the RO.

On remand, the RO must observe the applicable requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA), to 
include those enumerated in its implementing regulations.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
When the immediate issue is whether there is new and material 
evidence to reopen a previously denied service connection 
claim, and the application to reopen was filed, as here, 
before August 29, 2001, VA, although not subject to all of 
the requirements of the VCAA, nevertheless is charged with 
the duty prescribed in section 5103 of the statute and 
section 3.159(b) of the implementing regulation to provide 
notice concerning the type of evidence that is needed to 
reopen the claim.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001); see also 38 U.S.C.A. § 5103A (f), (g) (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Likewise, when the application to reopen was filed before 
August 29, 2001, the definition of new and material evidence 
to be observed is that contained in the version of 38 C.F.R. 
§ 3.156(a) which existed before that regulation was amended 
with the enactment of the VCAA.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

Of course, if the claim is reopened, observance of all of the 
requirements of the VCAA then will be required.  The Board 
notes that the claims, if reopened, each must be considered 
and developed both as a claim resting on the theory that 
there is direct relationship between the disability and an 
injury or disease, including actual exposure to herbicides, 
encountered by the veteran during his service and as a claim 
of entitlement to presumptive service connection under 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
applications to reopen his claims of 
entitlement to service connection for, 
respectively, skin cancer, to include as 
due to herbicide exposure and Meckel's 
diverticula (claimed as colon cancer), to 
include as due to herbicide exposure.  
This notice should apprise the veteran of 
the definition of new and material 
evidence contained in 38 C.F.R. 
§ 3.156(a) as it existed before it was 
amended with the enactment of the VCAA 
and, by way of explaining what evidence 
could be material, of all pertinent 
theories of service connection, to 
include direct service connection and the 
legal presumption of service connection 
contained in 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2002).  The notice also must 
indicate which evidence the veteran is 
finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on the his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The veteran and his representative should 
be given an appropriate period of time to 
respond to this notice.

2.  Thereafter, the RO should 
readjudicate the issue as to whether new 
and material evidence has been submitted 
sufficient to reopen the claims.  If 
either claim is not reopened, a 
supplemental statement of the case 
addressing the claim should be provided 
to the veteran and his representative.  
See 38 C.F.R. § 19.31 (2002).   The 
veteran and his representative should 
then be given an adequate opportunity to 
respond.

Then, and after the RO has taken any other action on the 
claims that it finds to be appropriate, the case should be 
returned to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT E. O'BRIEN 
	ACTING VETERANS LAW JUDGE
	 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




